UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANDREA PAPARELLA,

                                         Plaintiff,                       18 Civ. 9267 (PAE)
                         -v-
                                                                                ORDER
 LIDDLE & ROBINSON, LLP, et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

       This case has been reassigned to this Court from the late Honorable Deborah A. Batts.

The Court requests that the parties, by February 28, 2020, submit a joint letter, not to exceed

three pages, that includes: (1) a brief description of the case, including the factual and legal bases

for the claim(s) and defense(s); (2) the history of the case; (3) the current status of the case,

including as to the stay prompted by the related bankruptcy proceeding; (4) the anticipated length

of the pending stay, and the parties’ expectations as to next steps in this case upon the lifting of

the stay; and (5) any pending motions.

       SO ORDERED.

                                                          PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: February 20, 2020
       New York, New York
